Response to Amendment
	The Amendment after Final Rejection filed on 2/14/22 overcomes all previously set forth rejections.

Allowable Subject Matter
Claims 1, 2, 4-7, 9-13, 15-18, 20-22, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Zhamu et al discloses a lithium ion battery cell comprising: a cathode (positive electrode) comprising a cathode active material (positive electroactive material), wherein a cathode active material comprising lithium is well known in the art; an anode (negative electrode); a separator; and an electrolyte; wherein the anode comprises: a plurality of anode active material particles (negative electroactive material particles / core region) selected from silicon, silicon-containing alloys, tin-containing alloys, and combinations thereof; the plurality of anode active material particles having a multilayer coating comprising a carbon layer “20” (first carbonaceous layer) disposed on a surface of each anode active material particle “18” and a graphene/elastomer composite shell (second porous elastomeric layer) disposed over the carbon layer, wherein the graphene/elastomer composite shell comprises graphene sheets dispersed (distributed) substantially homogeneously in an elastomeric matrix material (second porous elastomeric layer); wherein an example of the anode includes anode active material particles that are mixed with conductive additive (second plurality of electrically conductive particles / electrically conductive particles) such as carbon black particles and resin binder (binder) such as PVDF, wherein the carbon black particles and resin 
However, none of the prior art references expressly teach a multilayer coating comprising a first non-porous carbonaceous layer disposed on a surface of each negative electroactive material particle and a second porous elastomeric layer disposed over the first non-porous carbonaceous layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729